Order entered April 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00329-CV

                           IN THE INTEREST OF M.M., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-01300-W

                                            ORDER
       The reporter’s record in this accelerated appeal from a parental termination case is past

due. Accordingly, we ORDER Marty Grant, Official Court Reporter for the 304th Judicial

District Court, to file the record no later than April 18, 2019. To ensure the record is timely

filed, the trial court must arrange for a substitute reporter if necessary. See TEX. R. APP. P.

28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Andrea

Martin, Presiding Judge of the 304th Judicial District Court; Ms. Grant; and, the parties.




                                                       /s/   KEN MOLBERG
                                                             JUSTICE